        Case 4:20-cv-00059-BMM Document 66 Filed 05/13/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 BOLD ALLIANCE, et al.,
                                               CV 20-59-BMM
             Plaintiffs,
 v.
                                               [PROPOSED] ORDER
 THE U.S. DEPARTMENT OF THE                    GRANTING JOINT THIRD
 INTERIOR, et al.,                             MOTION FOR AN EXTENSION
                                               OF THE SUMMARY
             Defendants,                       JUDGMENT BRIEFING
                                               SCHEDULE
 and

 TRANSCANADA KEYSTONE
 PIPELINE, LP, et al.,

              Defendant-Intervenors.


       This matter comes before the Court on the parties’ Joint Third Motion for an

Extension of the Summary Judgment Briefing Schedule. Having considered the

motion and finding that good cause exists to grant the relief requested, the motion

is hereby GRANTED. The remaining summary judgment briefing deadlines are

extended, as set forth below:

 Fed. Defs.’ Cross-MSJ and Response          June 16, 2021

 Def.-Int.’s Cross-MSJ and Response          June 23, 2021

 Pls.’ Response and MSJ Reply                July 16, 2021




                                         1
        Case 4:20-cv-00059-BMM Document 66 Filed 05/13/21 Page 2 of 2



 Fed. Defs.’ Reply in Support of Cross-       August 6, 2021
 MSJ
 Def.-Int.’s Reply in Support of Cross-       August 13, 2021
 MSJ
 Hearing regarding all Summary
 Judgment Claims                              August 30, 2021 at 1:30 p.m..


      Pursuant to the parties’ agreement, TC Energy is ordered to provide the

parties with sixty days’ notice in advance of mainline pipeline construction or

construction of new pump stations. Further, if TC Energy intends to rely on

Nationwide Permit 12, it shall provide thirty days’ advance notice of the

submission of a preconstruction notification to the U.S. Army Corps of Engineers.

The notice provision does not apply to actions taken by TC Energy in response to

an order from the government, dismantling facilities or movement of equipment,

required environmental protection measures, or the maintenance of existing

infrastructure.

      Defendants shall notify the Court if TC Energy requests a notice to proceed

from the U.S. Bureau of Land Management (“BLM”) or schedules a

preconstruction conference with BLM.

      DATED this     13th        day of   May                     , 2021,




                                          2
